By the Court :
In so far as these two enactments are irreconcilable, affect must be given to the one which is the later law. State ex rel. v. Commissioners Shelby Co., 36 Ohio St., 326. A bill cannot become a law until it has been duly signed by the presiding officer of each house. Const., Art. II, sec 17. State ex rel. v. Kiesewetter, 45 Ohio St., 254. It is averred in the petition and admitted in the answer that Senate Bill No. 309 was signed by che president of the Senate and the speaker of the House after House Bill No. 777 was so signed on the same day. The former is, therefore, the later enactment.

■Peremptory Mandamus allowed.